Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00771-CR

                                  Christopher SMITH,
                                        Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

               From the 158th Judicial District Court, Denton County, Texas
                             Trial Court No. F-2011-1675-A
                      Honorable Sherry L. Shipman, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 23, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice